     Case 2:17-cr-00227-KJD-NJK Document 63-1 Filed 10/30/20 Page 1 of 1



 1 MICHAEL TANAKA (CA Bar No. 85026)
   12400 Wilshire Blvd., Suite 400
 2 Los Angeles, CA 90025
   (E Mail: michael@mtanakalaw.com)
 3 Telephone: (323) 825-9746
 4 CJA Counsel for Jordan Cambridge
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                 )   Case No. 2:17-cr-00227-KJD-CWH
                                             )
11                Plaintiff,                 )   [PROPOSED] ORDER
                                             )
12        v.                                 )
                                             )
13 JORDAN CAMBRIDGE,                         )
                                             )
14                Defendant.                 )
                                             )
15                                           )
16
17        Good cause appearing, the United States Probation Office is ordered to prepare
18 a revised presentence report to show that Jordan Cambridge is in Criminal History
19 Category II.
20
21
22 IT IS SO ORDERED:
23 Dated: this 7th
               ____  day
                   day    of November
                       of May, 2021   2020
24
25
26
27                                   KENT J. DAWSON
                                     SENIOR UNITED STATES DISTRICT JUDGE
28
